Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Youn et al. US 20190364463 A1.
	Regarding claim 1, Youn discloses packet data unit (PDU) session processing method by an AMF, Access and Management Function entity, AMF (claimed  a core-network network element),  comprising:
AMF acquires PDU session information from the UDM based on a PDU session ID received from the UE, see paragraph [0258], the AMF knows a PDU session ID to handover based on PDU session information, paragraph [0258], Youn also discloses the AMF may store an ID of the PDU and an ID of the SMF in connection with each other. Accordingly, when the ID of the PDU session received from the UE indicates a previous PDU session, the AMF may discover an ID of the SMF stored in connection with the ID of the PDU session. Here, the ID of the SMF includes a PLMN ID. Accordingly, the AMF may know the AMF and the SMF are included in the same PLMN or different PLMNs based on a PLMN ID extracted from the ID of the SMF. If the AMF and the SMF are located at the same PLMN in a state that a roaming UE in 3GPP access handover-requests the 3GPP access PDU session to a non-3GPP while being connected with the HPLMN at the non-3GPP access, the UE may determine that a corresponding PDU session is established in the HR scheme, See paragraph [0259]. Youn further discloses that when the AMF knows that there is a PDU session mapped to a PDU session ID received from the UE, the AMF may select the SMF being responsible for a corresponding PDU session. When the AMF can transfer SM signaling to the SMF, the AMF may determine that a corresponding PDU session may handover, see paragraph [0260]. (Claimed receiving a message from a terminal through a first network, wherein the message comprises handover indication information, and the handover indication information instructs the core-network network element to hand over a PDU session from a second network to the first network; and processing the handover of the PDU session based on identifier information of a session management network element corresponding to the PDU session).
the AMF may know the AMF and the SMF are included in the same PLMN or different PLMNs based on a PLMN ID extracted from the ID of the SMF. If the AMF and the SMF are located at the same PLMN in a state that a roaming UE in 3GPP access handover-requests the 3GPP access PDU session to a non-3GPP while being connected with the HPLMN at the non-3GPP access, the UE may determine that a corresponding PDU session is established in the HR scheme. In this case, the AMF may determine that handover is possible, see paragraph [0259]. (Claimed determining, by the core-network network element (corresponding to the AMF of Youn) based on the identifier information of the session management network element, that the core-network network element and the session management network element belong to a same public land mobile network (PLMN); and establishing, by the core-network network element, the PDU session in the first network).
	Regarding claim 3, Youn disclose that if the AMF and the SMF are located at the HPLMN, the UE may determine that a corresponding PDU session is established in the HR scheme. On the other hand, when it is determined that the AMF and the SMF are located at different PLMNs, the UE may determine that a corresponding PDU session is established in the LBO scheme. In this case, the UE may determine that the handover is impossible. See paragraph [0259].  (Claimed determining, based on the identifier information of the session management network element, that the core-network network element and the session management 
Regarding claim 4, Youn as discussed above claim 1, discloses the AMF may know the AMF and the SMF are included in the same PLMN or different PLMNs based on a PLMN ID extracted from the ID of the SMF. (Claimed the identifier information of the session management network element comprises identifier information of the PLMN in which the session management network element is located).
Regarding claim 5, Youn as discussed above claim 1, discloses the AMF acquires PDU session information from the UDM (Unified Data Management (UDM) node) based on a PDU session ID received from the UE, see paragraph [0258]. (Claimed obtaining the identifier information of the session management network element from a data management network element).
Regarding claim 6, Youn as discussed above claim 1, discloses the .3GPP network and the non-3GPP. (Claimed the first network is a 3rd generation partnership project (3GPP) access network and the second network is a non-3GPP access network).  
 	Regarding claim 7, Youn discloses as discussed above claim 1, the AMF may store an ID of the PDU and an ID of the SMF in connection with each other. Accordingly, when the ID of the PDU session received from the UE indicates a previous PDU session, the AMF may discover an ID of the SMF stored in connection with the ID of the PDU session. Here, the ID of the SMF includes a PLMN ID. Accordingly, the AMF may know the AMF and the SMF are included in the same PLMN or different PLMNs based on a PLMN ID extracted from the ID of the SMF. If the AMF and the SMF are located at the same PLMN in a state that a roaming UE in 3GPP access handover-requests the 3GPP access PDU session to a non-3GPP while being connected with the HPLMN  (Home PLMN) at the non-3GPP access, the UE may determine that a corresponding PDU session is established in the HR scheme. In this case, the AMF may determine that handover is possible. Paragraph [0059]. (Claimed the PDU session is in a home routed state).
Regarding claim 8, Youn discloses as discussed above claim 1, if the AMF and the SMF are located at the same PLMN in a state that a roaming UE in 3GPP access handover-requests the 3GPP access PDU session to a non-3GPP while being connected with the HPLMN (Home PLMN) at the non-3GPP access, the UE may determine that a corresponding PDU session is established in the HR scheme.  See paragraph [0259] in its entirety. (Claimed the identifier information of the session management network element is identifier information of a session management network element corresponding to the PDU session before the handover).
 	Regarding claim 9, Youn in more detail with regard to the session request, discloses the AMF may store the PDU session ID and the ID of the SMF in connection with each other. Accordingly, when a PDU session ID in the PDU session establishment request message received from the UE, the AMF may discover an ID of the SMF stored associated with the PDU session ID. Here, the ID of the SMF includes a PLMN ID. Accordingly, the AMF may know whether the AMF and the SMF are located at the same PLMN or different PLMNs based on a PLMN ID extracted from the ID of the SMF. If the AMF and the SMF are located at the same PLMN. Se paragraph [0278]. (Claimed the message is a PDU session establishment request message).

	Regarding claims 11-20, these claims are directed to the same steps of respective method claims 1-10 using a processor and a memory instructions. Youn disclose with reference to figure 16, a network node comprising a processor 512 and a storage unit 511 for implementing the various method steps. See paragraph [0303], see also claim 8. Therefore claims 11-20 are rejected for the same reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Attached Form pto-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /AHMED ELALLAM/ Primary Examiner, Art Unit 2471                                                                                                                                                                                                       6/30/2021